[Cite as State ex rel. Clutter v. Wiseman, 127 Ohio St. 3d 214, 2010-Ohio-4987.]




    THE STATE EX REL. CLUTTER, APPELLANT, v. WISEMAN, JUDGE, ET AL.,
                                        APPELLEES.
[Cite as State ex rel. Clutter v. Wiseman, 127 Ohio St. 3d 214, 2010-Ohio-4987.]
Criminal procedure — Mandamus and procedendo to compel resentencing —
        Petition dismissed on basis of res judicata.
(No. 2010-0931 — Submitted September 28, 2010 — Decided October 20, 2010.)
      APPEAL from the Court of Appeals for Crawford County, No. 3-10-07.
                                   __________________
        Per Curiam.
        {¶ 1} We affirm the judgment of the court of appeals dismissing the
petition of appellant, Kyle L. Clutter, for writs of mandamus and procedendo to
compel appellees, Crawford County Court of Common Pleas and Judge Russell
B. Wiseman of that court, to resentence him. Clutter has already unsuccessfully
sought resentencing by raising a similar claim for writs of mandamus and
procedendo. See State ex rel. Clutter v. Crawford Cty. Court of Common Pleas
(Mar. 20, 2009), Crawford App. No. 3-09-01. As the court of appeals correctly
concluded, res judicata thus barred Clutter from instituting a successive writ
action. See State ex rel. Tate v. Calabrese, 125 Ohio St. 3d 28, 2010-Ohio-1431,
925 N.E.2d 962.
                                                                        Judgment affirmed.
        BROWN,       C.J.,   and    PFEIFER,     LUNDBERG        STRATTON,        O’CONNOR,
O’DONNELL, and CUPP, JJ., concur.
        LANZINGER, J., dissents.
                                   __________________
        Kyle L. Clutter, pro se.
                               ______________________